Citation Nr: 0313940	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  95-42 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for non-malignant 
thyroid nodular disease, to include as due to inservice 
exposure to ionizing radiation.

2.  Entitlement to service connection for malignant melanoma 
of the left eye, to include as due to inservice exposure to 
ionizing radiation.

3.  Entitlement to service connection for bilateral posterior 
subcapsular cataracts, to include as due to inservice 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from June 1942 to January 1946.

The procedural history of this case is complex and thoroughly 
detailed in prior June 2000 and March 2001 remands of the 
Board and will not be repeated here but in brief summary.  
This case returns to the Board of Veterans' Appeals (Board) 
following rating actions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama 
which were appealed to the Board resulting in a November 1998 
Board decision, and a December 1999 Order of the United 
States Court of Appeal for Veterans Claims (hereinafter, 
"the Court"), vacating and remanding the Board decision to 
the extent that it failed to address the three issues 
identified above.  In June 2000, the Board remanded this case 
to the RO for adjudication of these issues.  The RO denied 
the claims in a July 2000 rating decision and the case 
returned to the Board.  The Board remanded the case again in 
March 2001 for additional development.  The requested 
development has been completed and the case returned to the 
Board.  Unfortunately, due to recent changes in the law 
governing the receipt of new evidence at the Board, the case 
must again be remanded to the RO.  


REMAND

In May 2003, the United States Court of Appeals for the 
Federal Circuit (CAFC) held that the regulations giving the 
Board the authority to develop evidence were invalid 
because, in part, C.F.R. § 19.9(a)(2), in conjunction with 
38 C.F.R. § 20.1304, allows the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
appellant's waiver.  This was held contrary to the 
requirement of 38 U.S.C.A. § 7104(a) which provides that all 
questions subject to a decision by the Secretary of VA shall 
be subject to one review on appeal by the Secretary.  
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

The CAFC also noted that 38 C.F.R. § 20.1304 had recently 
been changed eliminating the waiver requirement.  Under the 
prior regulation, evidence could be submitted by the veteran 
directly to the Board and considered with prior RO 
consideration if a waiver was also submitted.  Compare 
38 C.F.R. § 20.1304(c) (2001) (providing that "[a]ny 
pertinent evidence . . . accepted by the Board . . . must be 
referred to the [agency of original jurisdiction] for review 
and preparation of a Supplemental Statement of the Case 
unless this procedural right is waived by the appellant"), 
with 38 C.F.R. § 20.1304 (2002) (eliminating the waiver 
requirement).  

In July 2002, the veteran submitted additional argument in 
support of his claim, submitting pharmacy receipts for 
medications he indicated were prescribed by VA.  These 
included eye and thyroid medication.  In September 2002, the 
veteran wrote another letter to the RO, submitting a 
doctor's bill for treatment for disorders of his left foot.  
Although it does not appear that this is relevant to his 
appeal, he specifically requested that his appeal be 
considered on the record "at the VA [RO] in Mongtomery, 
Alabama."  Given the receipt of additional evidence which 
may be relevant to his claims, his specific request that his 
appeal be considered on the record at the RO, and the fact 
that there is no waiver of initial RO consideration of the 
possibly relevant evidence, the Board must remand this case 
back to the RO for initial consideration of the evidence.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is remanded for the following:

1.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied, including in accordance 
with Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  

2.  The RO should readjudicate the issues 
of entitlement to service connection for 
non malignant thyroid nodular disease, 
malignant melanoma of the left eye, and 
bilateral posterior subcapsular 
cataracts, all to include as due to 
inservice exposure to ionizing radiation 
to include all evidence added to the 
claims file since the April 2002 
supplemental statement of the case.

If any benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
decision and the completion of the requested development by 
this remand.  The veteran will be notified by the RO 
regarding additional actions to be undertaken by him.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




